TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00057-CV
                                      NO. 03-19-00248-CV



                                   Nadia Longoria, Appellant

                                                 v.

                                     Deran Tolbert, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
  NOS. 84787 & 88225, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING


                             MEMORANDUM OPINION

PER CURIAM

                Nadia Longoria filed two notices of appeal, one referencing trial court cause

number 84787 and another referencing trial court cause number 88225, initiating two appeals.

However, both appeals appear to be from the trial court’s order granting summary judgment in

favor of Deran Tolbert on Longoria’s claims, which were severed from the remaining claims in

the trial court and assigned cause number 88225. 1

                Because these appear to be duplicate appeals, 2 we consolidate the above-

referenced causes. The records and documents filed in cause number 03-19-00248-CV are

consolidated into cause number 03-19-00057-CV. The consolidated appeal shall proceed under

       1
           Longoria’s notices of appeal do not identify what order or judgment she is appealing.
       2
          Longoria’s counsel filed no response to this Court’s letter questioning the propriety of
these two appeals.
cause number 03-19-00057-CV, and cause number 03-19-00248-CV is dismissed. See Ring &

Ring v. Sharpstown Mall Tex., LLC, No. 01-16-00321-CV, 2016 Tex. App. LEXIS 6187, at *2

(Tex. App.—Houston [1st Dist.] June 9, 2016, no pet.) (mem. op) (addressing similar

consolidation and dismissal procedure for duplicate appeals).   Briefing will proceed in

accordance with the Texas Rules of Appellate Procedure.



Before Chief Justice Rose, Justices Kelly and Smith

03-19-00248-CV Dismissed

03-19-00057-CV Consolidated

Filed: June 20, 2019




                                               2